Citation Nr: 1040312	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-13 586	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for posttraumatic stress disorder 
(PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 1981 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in New York, 
New York, which determined that new and material evidence had not 
been received to reopen the previously denied claim of service 
connection for PTSD.

During the pendency of this appeal, in February 2007, 
jurisdiction of this matter was transferred to that of the RO 
located in Montgomery, Alabama.

The Veteran was seeking to reopen a claim of service connection 
for PTSD last denied in February 2004.  The Veteran did not 
appeal the decision, and in order for VA to review the merits of 
the claim, the Veteran must submit new and material evidence.  
The  Board is required to address this issue despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue has been captioned as set forth above.


FINDINGS OF FACT

VA has been notified that the Veteran died in August 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO from which the claim originated (listed 
on the first page of this decision).  






ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


